Case 2:20-cv-00980-WBV-DPC Document 32 Filed 04/08/20 Page 1 of 2

capacity; RODNEY J. STRAIN, in his official and
individual capacity; GREG LONGINO, in his
official and individual capacity; and LACEY
KELLY, in her official and individual capacity;

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

Defendants.

AHMED BAQER, KLABERT JOSEPH * CIVIL CLASS ACTION
GUILLOT, JR., and KLABERT JOSEPH *
GUILLOT, SR., + DEMAND FOR JURY
+
Plaintiffs; * No.: 2:20 cv 00980
*
V. DISTRICT JUDGE: WENDY B.
mi VITTER, SECTION “D”
ST. TAMMANY PARISH GOVERNMENT, a/k/ P
a/ ST. TAMMANY PARISH COUNCIL; ST. P MAGISTRATE JUDGE:
TAMMANY PARISH SHERIFF’S OFFICE; ’ JOSEPH C. WILKINSON, JR.,
RANDY SMITH, in his official and individual ‘ SECTION “2”
+
*
*
*
*
*

2H FE ee 2 2 A a ie i abe ee ae ee ake ake ake he ode ae fe 9 2 kee oie ee OR a oh oe Ae ee 2 fe fe ee fe ee fe 2 3 fe fe fe eof 2 fe oe ok ode a ok ok ok ok oi ok ok

AFFIDAVIT IN SUPPORT OF ADMISSION PRO HAC VICE

 

DFE He fe ee A ae ee AG oe 2s 2 2 2k ae ake ake oe oh fe 2k fee fe Re fe ee he oe i oe oh oe ee ake fe fe a ie a oi oe oe oe ie fe oe oi 2 fe oe oo oe a a ak ok ak ook ok

lan P. Fallon, being first duly sworn under oath, states as follows:

1.

2.

That your affiant is an attorney with the law firm of Romanucci & Blandin, LLC
That your affiant is an attorney in good standing and licensed to practice in the
State of Illinois and the United States District Court for the Northern District of
Illinois.

That no disciplinary proceedings or criminal charges have been instituted against
him.

That your affiant has never resigned, been reprimanded, suspended, placed on

inactive status, or disbarred from the practice of law
Case 2:20-cv-00980-WBV-DPC Document 32 Filed 04/08/20 Page 2 of 2

FURTHER AFFIANT SAYETH NOT.

Sworn to and subscribed before me

This priay of April, 2020

 

MIRENA F FONTANA
A Official Seal
Notary Public - State of Illinois
pee Pf 1 iw, Z f— My Commission Expires Jun 27, 2023

 

Notéry Public

By: /s/ Jan Fallon

[X] Under penalties as provided by law pursuant to 735 ILCS 5/1-109 (1993), I certify that
the statements set forth herein are true and correct.

Ian P. Fallon

ROMANUCCI & BLANDIN, LLC
321 N. Clark Street, Suite 900
Chicago, IL 60654

Phone: (312) 458-1000

Fax: (312) 458-1004

Attorney No.: 6332303
ifallon@rblaw.net
